OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                        AUSTIN




Ron. Leo ?rennell
Countyrittomey
;:ptiutcounty
Gilmr, Texns
Dear Sir:     !




                 a~populatlm3ormtleaa than
                 Miami, one hundred ISa 10.00)
                  twmty-tw6 thonaand,&rs bun-
                  aatmrdlngto the led prrcmb
                 %n8U2 the 0oglai8eioner8t court
    of suah aeuntpis !mrebyauthmlsed to ieraue
    sash oimmi~oioilerthe mm of i'iftydollarm
    ilt50.00)p%r month for travelfagexpeRs.s
    #hltleon ofiloialbunin6nn. @aid rmney to
ROZI.Leo Tre5rmll,June 1, 1939, Pa&s Z


     be paid out of the muera   fund ai said
     aounty.
          '580. 2. ?3lOr&8llO3'4
                              The fadt that
     ownty oadf~sion0rs in oertoin oouatlea
     nusttravel ezteneivelyon officialbusiness
     and the fact that them l.sno appropriation
     made by lav to aare tar suoh expearres,create
     an amsrgenoyand en l~rcrtlve Dublio neoeas-
     Sty that the oonatitutlonalrule requiring
     bill8 to be read on thme sererilday8 in
     tmoh Ilousebe eu&!pended,and the 8emO is
     henbr suapended,aadthieaotshell tak8
     offeatand be In for00 l'rcmand after its
     pafmage,antIit 18 20 enaotad."
          L?pshurCow&, Texas, aaaordlngto the last
preoedingFederal Census or 19S0, has twenty-twothou-
sand, two hundred and nine-8aVoa(e8,297~) inhabitants.
Upshur GountT,Texas, is the only oount i&T$;l;pLng
Withbi the QOpKIlatiOnbraokets8Ot Out In
866 of th% 46th Legislature,above qtmted.
            At tha very outset ai ?.hLsopinlan,,
                                               we are eon-
 rmdd with the     qU88tiOR                         0r
                            or'th@ oonstitutf.onalfty
  Eowm Bill 866 or the 46th Legislatureoi Tbxas, above
  quotea. 7%~ queetifmaria08 es to wh%ther ktrnot thi8
  aot 18 a local or 6psOiallaw regulatingthe affair8aC
.oountiea  in violationor Artiole5, Section86 or the
  comitut itanor Texas.
           T2m case af Altgeltve* Cucelt,a01 6;r100,
 hold8 that Beraf County nocldtiw, providingrW QIlhluIual
 28~1~ r0r 00~~1i8dtmwr8  0f 80unty r0ortmthg in all
 oapaoitlos,was unoonatitutianrrl, as an attmptifdregula-
 tfan or aounty arralraby looal and epeaiallar.
          The O&80 oi 3&h ve. Stati 49 SW Znd 759,
h0lb8 that the OonntltutionaI prOalb&on agaln8tspecial
law8 oonmt be evadedby making law wplicable to a pro-
tended ola88 and that a etatute 0lattsirying nunlolpal.itles
by populationis %peaiel* ir populatkm doe8 not f&ford
            “A   OOnsidrnttOn     Of   the   Oh88iiiMtiM
     oreatedby the sot involveain the present
 ., 0680 In the  light or ArtIol*3, sootlolt !sd
    0r the constitution,  mi~~~rilycalls r0r the
    6pQliocltiOa oi the rU& that  th. L6&I8htUM
    ouuwt  evade the prohibition  of the Goastl-
    tutim  by making a law applicableto a pre-
    tended 8h88,   whloh 18 &8 mMit@atad  by the
     sot,   In hot,    no o&w.    Clark  vs. Finley
     54 SIT 343,    mlpn.   &t40 Or  th0 t%0t8 iOr 8+
     termlnlng   whother a pretendedolass is nanI-
                    arelaid down
     twtod by racab't                         by   IWulllaa
     011 kfUDiOiJ4d    COrpOrOtfOM,      YOhlW      1,     pa@8
     498,499. ne quotot *me olas8IfIoatIon  adopt-
     ed Bmst re8t ip real or subrtantlaldistino-
     tion wtilohrender-6 one olass,In truth,
     di8tfnot or dlffemnt from another01688.*.
     mgu-e antatoxi8t a rsaflonablejwiri06tiorr.
     for tho olarslfieatlon~ that 18, the ba818
     ot the ol6s8iiloatIonInv*ed must have a
     dlreot relationto tha purport of the law...tr
          In the ease of Uootlva. Earfm Indos?emlent
                                                  Sob001
Xetrlot, 123 SW end 4e0, the court used the iol.louIng
,lalpWg*l
               *We take JudloIalknowledgethat no
     other oounty in      T-8     hue the qualIiIO6tfon
     of area and populationdwanded by the rta-
     tute8....ft      &3 8*riaidi     to say here that
     when M look to the praotloaloperationof
     the aot ue are 1.d to the oomlusIon that
     beyond doubt It was the purposeor the 1%&r
     16turr ta 8ingla out Presidio County and s&e
     the aot a~pllcabletc that oountyalone.
     Bsxar County ~8. TYMZI, 97 SS Znd 407. For
     that reason the sot lb a local aot and one
Ron. Lw Fresnell,June 1, 1959, Page 4


     which It vae    beyond     the power of th? Legis-
     lature   to mbaot. ?CWtlCUl'8       lrnnotatedCIYI1
     StatUt48, Texas Constitution,
                                 Art10103, Sea-
     tlOn 56; L??Wnfi%ldVI* ~htL4WJ 109 SW ad
     382; city 0r Port ivorthvs. Bob&tt, 56 8R
     &idt 470g Fritter        ta.   Went, 65 SR and 4l4;
     Austin -?rOS. ?8. ~?attOn,
                              w            S?llfJ2fSnlth
     VI). State, 49 S.W. 2nd 7S9.%

          ~Thi8 dmpartmmt held in it8 oplnlon ??o. O-18
02 Uhmh 6, 1939, that Arti01s823726-1S&3 522lbdS
RmvlsedCivil Statutesor Texas, 1926, the former b&g
applioableto oountle8 having a population0r not 1488
than forty-eight thouaond, nine hundred (40,900)and
not mom    than ?orty-nlnm      thouand    (49,000)   aad the latter
applying  to oounttmswith a populationof not lea8 then
rorty-%IShtthousand,al.50hundred (48,900) and not mom
thnn rorty-el@t   thousand,nIue hundredand seveaty-iIv@
(4f&975)aad'oountIeewith a populaticm0r not 1488~than
ten thousand,three hundredand s@Yenty(10 370) and not
mrm than ten thcuesnd,three hundred and e!gbty (lO,SSO),
aoeordlngto the last prmoedlng FederalCen8W, u6re un-
oonstitutlonal  and voldeaespealal law8 under Sootion 56,
~rtIol@ 3 or the stats Constltutlon, olting the oese of
the City oi Port Worth ve. Bobbitt, 96 SU En& 470.
            This   departmentheld in Its ginion 30. O-364,
on mroh 1, 1939, that Article3902, seotloa3a themor,
RevisedCivil Statutesor Texas, 1926, Providingror an
off;08 aaalstant,bookkeeperand ateno6rsPhorIn &Ka4ntfb8-
havlng a populationor not leea than rcrty-elshtthousand
nine hundred (48,900)and not more than rorty-ninet.hou8and
(49,000)inhabitants,aooordingto the last preoedln&Fed-
a2-d C*naus,ww raid under miole    3, section66, 0r.the
State ConatltutIonr
          This departmentheld in Its opinionXo. O-462,
on Pearah21, 19939,
                  that EOUO Cl11 652, 46th Le~81aturmt
whleh prov1am8rar the ettaohmontor adjaaentterrItay
                                                               458




Ron. Leo I'rem.11, June 1, 1939, Page b


three huadredthausand (300,000)and not noro than
three hundred and fifty thousand (350,000) inhabitants
 aaoordlng to the laot preoeaiq  Fodoml census, me un-
 txmstltutlonal in that It att4rapWd to maot a looal
 law and isllnlthl~ ths prohibition of Artlalo 3, Seo-
\tlOA !M oi the Con5tltutloA of Tosas.

           ‘CQ ere of the oglAlon tlmt Eouae 9111 No. 866
 of tbe 46th T,eglnlatun of Taras, quoted abore, Is olear-
'ly UAOOn&itUtdOAa~   aAd viOlat   ~4atiOA 56 Of aticti
 3 or the Canstltutlon of Tmaa.

           Therefore, you am ros~4oMully  advised thst
 it 1s the opinion of this dopartwnt that T?ouae Bill R&W
866 of the 46th Le&lslatum   of Te%as 1s uAconstltutloM1.
You an furthar ro~?tfully     adrleod that it Is the OpiA-
ion of this demrtmimt   that the coml5aloner~~   Oourt
would not bo justified in payl~.g the con!~issio~4ra any
owns of laoney as traveling expe~nos under t!zls unoorrtltu-
tIma    law.
           TNatlae; that this a~mer5   your Inquiry, we ar4

                                very truly yours